Title: From Benjamin Franklin to Francis Coffyn, 12 August 1781
From: Franklin, Benjamin
To: Coffyn, Francis


Sir
Passy, Augt 12. 1781
I have received several Letters lately which you did me the honour of writing to me, containing Receipts of escaped American Prisoners for the Sums with which you had furnish’d them. I am much oblig’d by the continued kind Care you have shown to our People on these Occasions, and shall pay the Bill you mention as soon as it appears. You will send me your Account at your Leisure.—
Mr Wharton has written a long Letter to Dr Bancroft, dated the 20th of June, containing Reasons why the Goods had not been then sold, but that they would soon be sold and Remittances made. I have requested the Dr to write to you a full Account of the Letter, which I suppose he will do.—
With great Esteem, I have the honour to be Sir,
Mr. Coffin
